     Case 3:21-cv-00199-GPC-AHG Document 53 Filed 04/22/21 PageID.351 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    DAVID PONTIER,                                    Case No.: 21cv0199-GPC(AHG)
12                                     Plaintiff,
                                                        ORDER GRANTING PLAINTIFF’S
13    v.                                                MOTION TO STAY THE CASE
                                                        PENDING APPEAL
14    GEICO INSURANCE, MARYLAND
      CORPORATION; FARMERS INC.,
15                                                      [Dkt. No. 48.]
      CORPORATION; JP MORTGAGE
16    CHASE BANK, N.A., A DELAWARE
      CORPORATION; JOSEPH DANG, AN
17
      INDIVIDUAL,
18                                  Defendants.
19
20         Before the Court is Plaintiff David Pontier’s motion to stay the case pending the
21   appeal filed with the Ninth Circuit in the related case Dang v. Pontier, 19cv1519-
22   GPC(DEB). (Dkt. No. 48.) On January 11, 2011, in Dang v. Pontier, Counterclaimant
23   Pontier filed a notice of appeal of numerous orders of the Court. (Case No. 19cv1519,
24   Dkt. No. 159.)
25          On March 10, 2021, the Ninth Circuit issued an order indicating that the only
26   appealable issue is the Court’s December 18, 2020 order granting Plaintiff Dang’s motion
27   to enjoin and directed Pontier to show cause why the scope of the appeal should not be
28

                                                    1
                                                                               21cv0199-GPC(AHG)
     Case 3:21-cv-00199-GPC-AHG Document 53 Filed 04/22/21 PageID.352 Page 2 of 2



 1   limited to a review of that order. (Id., Dkt. No. 163.) The Ninth Circuit’s docket shows
 2   that Pontier filed a response to the Ninth Circuit order, and Dang filed a reply.
 3   Accordingly, because Case No. 19cv1519 remains on appeal with the Ninth Circuit and
 4   this case was transferred to this Court based on its December 18, 2020 order, the Court
 5   GRANTS Pontier’s motion to stay the case. As such, the Court vacates the hearing of
 6   May 7, 2021 on Geico and JP Morgan Chase Bank’s motions to dismiss and hearing of
 7   June 18, 2021 on Pontier’s motion for leave to file an amended complaint.
 8         IT IS SO ORDERED.
 9   Dated: April 22, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 21cv0199-GPC(AHG)
